Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2, 6, 9-10, 14, 17-18 objected to because of the following informalities: 
In Claim 1, line 18, “the first weights” was probably meant to be the first context weights. A similar objection is made for Claims 9 and 17.
In Claim 2, line 11, “the second weights” was probably meant to be the second context weights. A similar objection is made for Claims 10 and 18. 
In Claim 6, line 3, “the query entity feature” was probably meant to be the query entity feature vector. A similar objection is made for Claim 14.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

an output of the composite similarity function). The same rejection is made for independent Claims 9 and 17. The corresponding dependent claims are also subsequently rejected.
Additionally, Claim 3, lines 2-3, recites the limitation “a candidate entity feature vector”. It is unclear whether this is the same/different “candidate entity feature vector” of the independent claim. The same rejection is made for Claims 11 and 19. The corresponding dependent claims are also subsequently rejected.
Additionally, Claim 6 recites the limitations, “generating a given template similarity function” and computing “a cumulative probability score”. It is unclear in the claim how the “given template similarity function” is generated and how the “cumulative probability score” is calculated (is this the same as the cumulative probability represented by the area A in Fig. 2, see paragraph 35 of the specification as filed). These items should be elaborated upon in the claim with support from the specification. The same rejection is made for Claim 14. The corresponding dependent claims are also subsequently rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

This judicial exception is not integrated into a practical application. In particular, the claims only recites “processors” at a high-level of generality in performing the limitations of the claims such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  processors to perform the limitations of the claims amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are therefore not patent eligible.

Examiner’s Note: Although Claim 6 and 14 discusses computing a cumulative probability score for an entity (patient) this is not tied into a practical (medical) application for this entity (patient). (Also the above 35 USC 112 issues concerning these claims would have to be resolved for usage in overcoming the abstract idea).

The closest prior art are those of Dandala et al., US 2018/0032678 A1, that teaches determining a relationship between pairs of entities using a relationship score for the pair of entities based on a single vector of association scores, and Villazon-Terrazas et al., US 2018/0098737 A1, that teaches a context based patient similarity approach to assist in diagnosing patients, and Miotto et al., US 2020/0327404 A1, that teaches an unsupervised vector-oriented representation applied to other unsupervised tasks, such as patient clustering and similarity. Zillner et al., US 2013/0310653 A1, and Boroczky et al., US 2013/0268547 A1, are also directed to clinical diagnosis based on knowledge 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for the pertinent and relevant prior art relating to this application, where for example, the NPLs of Zhan and Zhu teaches patient similarity using similarity functions to perform feature selection and a patient similarity evaluation framework based on temporal matching of longitudinal patient Electronic Health Records. Also the NPL of Chan that teaches the use of machine learning in determining patient similarity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243.  The examiner can normally be reached on M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVE MISIR/Primary Examiner, Art Unit 2122